Citation Nr: 0605009	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-44 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1965 
to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


REMAND

In November 1978, the veteran appointed AMVETS as a 
representative.  Nevertheless, shortly after AMVETS filed a 
substantive appeal on behalf of the veteran in December 2004, 
this organization withdrew from further representation of the 
veteran.  This was done on December 30, 2004, the same day of 
certification of the appeal by the RO.  It does not appear 
that the representative provided the veteran written notice 
of the withdrawal as required by regulation.  See 38 C.F.R. 
§ 20.608(a) (2004).  Consequently, further action is required 
to ensure that the veteran is made aware of the withdrawal 
and that he is given opportunity to appoint another 
representative.  This is required because he must be afforded 
the right to full representation at every stage of the 
appeal.  See 38 C.F.R. § 20.600 (2005).

Additionally, a January 2005 psychiatric evaluation was 
received after transfer of the appeal to the Board.  The RO 
should review and consider this newly submitted evidence and 
re-adjudicate the claim.  (With respect to the new evidence, 
the Board notes that O. Reddy, M.D., has concluded that the 
veteran in fact experiences PTSD, something that was not 
shown previously in the record, including on VA examination 
conducted about a year and a half prior to Dr. Reddy's 
assessment.  In order to obtain clarifying evidence on this 
point, the Board finds that another VA examination is 
warranted.)  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be instructed, 
in writing, that AMVETS has withdrawn 
as his representative.  38 C.F.R. 
§ 20.608(a) (2005).  He should be given 
an opportunity to appoint another 
representative, and any appointed 
representative should be given an 
opportunity to assist the veteran in 
his appeal.

2.  The veteran should be scheduled for 
psychological testing and a psychiatric 
examination.  Psychological testing 
should be undertaken to determine whether 
the veteran likely has PTSD.  A 
psychiatrist should then be asked to 
examine the veteran, review the claims 
file, and provide an opinion as to 
whether the veteran has PTSD related to 
military service.  If the psychiatrist's 
opinion differs from Dr. Reddy's opinion, 
a detailed explanation should be 
provided.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should review and consider any newly 
submitted evidence and re-adjudicate the 
issue on appeal.  If the benefit sought 
is not granted, the veteran and any duly 
appointed representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This case must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

